DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in the application. Claims 1-23 have been amended and claim 24 has been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization of the Examiner’s Amendment was given during an interview with David Cooper (Reg. No. 33,372) on 02/11/2022.

Amended claims 1, 3, 6, 8, 14, 17, 19 and 21-23 are listed in the following.

1. (Currently amended)  A process operable using a computerized system for grading the colour of a diamond using a pre-trained neural network for determination of a colour grading, the computerized system including an optical image acquisition device, a pre-trained neural network and an output module operably interconnected together via a communication link, said process including the steps of:
(i)	acquiring via an optical image acquisition device one or more optical images of at least a portion of a test diamond, wherein the one or more optical images are 
(ii)	in a pre-trained neural network, providing a regression value associated with the colour grade of said test diamond based on the one or more optical images of at least a portion of said test diamond acquired during step (i);
wherein the pre-trained neural network has been pre-trained utilising optical images acquired from a plurality of reference diamonds each having a pre-assigned colour grade assigned thereto, 
wherein said plurality of reference diamonds includes a plurality of reference diamonds of each pre-assigned colour grade, 
wherein of one or more optical images are acquired by an optical image acquisition device of at least a portion of each diamond of said plurality of reference diamonds at the same facets and at the same predetermined angle of with respect to the central axis of the reference diamond, wherein the central axis extends normal to the table and through the apex of the pavilion of the reference diamond as that of (i) and in an environment having a predetermined constant light level the same as that as (i); and
(iii)	from an output module, providing a colour grade to the test diamond of (i) by correlating the regression value from (ii) to a colour grade. 

3. (Currently amended)  The process according to claim 1, wherein the one or 

6. (Currently amended)  The process according to claim 1, wherein the one or more images of the test diamond of (i) and the one or more images of plurality of reference diamonds of (ii) are acquired at an angle in the range of from zero degrees to 90 degrees with respect to corresponding central axis to each of the plural diamonds, wherein a plurality of the one or more images of the test diamond of (i) and the one or more images of the plurality of reference diamonds of (ii) are acquired about respective central axis, and wherein one or more images of the test diamond of (i) and the one or more images of the plurality of reference diamonds of (ii) are acquired at equally spaced angles about said corresponding central axis to each of the plural diamonds.

8. (Currently amended)  The process according to claim 1, wherein at least a first optical image of the test diamond and the optical images of the plurality of reference diamonds are acquired within a system of a pair of integrating spheres.

14. (Currently amended)  A computerized system for grading the colour of a diamond using a pre-trained neural network for determination of a colour grading, the computerized system including:

a pre-trained neural network for receiving one or more optical images of at least a portion of the test diamond from the first optical image acquisition device, and providing a regression value associated with the colour grade of said test diamond based on the one or more optical images of at least a portion of said test diamond;
wherein the pre-trained neural network has been pre-trained utilising optical images acquired from a plurality of reference diamonds each having a pre-assigned colour grade assigned thereto, and wherein said plurality of reference diamonds includes a plurality of diamonds of each pre-assigned colour grade; and
wherein of one or more optical images is acquired by a second optical image acquisition device of at least a portion of each diamond of said plurality of reference diamonds at the same facets and at the same predetermined angle of with respect to the central axis, wherein the central axis extends normal to the table and through the apex of the pavilion of the reference diamond and in a direction of towards the table and in an environment having a predetermined constant light level the same as that as when the one or more optical images of at least a portion of a test diamond is acquired; and
an output module in communication with the pre-trained neural network, for providing a colour grading to the test diamond by correlating said regression value to a 

17. (Currently amended)  The computerized system according to claim 14, wherein the first and second optical image acquisition devices are located at a distance of in the range of 100mm and 300mm from the corresponding diamond.

19. (Currently amended)  The computerized system according to clam 14, further comprising at least one light source and wherein the light source is selected from the group including a LED (Light Emitting Diode) light source, a Xeon lamp light source, an incandescent light source, a fluorescent lamp light source, and a solar simulator.

21. (Currently amended) The computerized system according to claim 20, further comprising a rotational platform rotatable about said central axis and within the system of a pair of integrating spheres, wherein the rotational platform provides for rotation of the test diamond about the central axis such that a plurality of optical images of the test diamond can be acquired by the first optical image acquisition device.

22. (Currently amended)  The computerized system according to claim 20, wherein the first optical image acquisition device is disposed within a first sphere of the system of a pair of integrating spheres and inclined towards said aperture region.

23. (Currently amended)  The computerized system according to claim 20, wherein the first optical image acquisition device is disposed within a second sphere of the system 

Allowable Subject Matter
Claims 1-23 are allowed per the reasons of allowance presented in previous Office action.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XUEMEI G CHEN/Primary Examiner, Art Unit 2664